Citation Nr: 0305647	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-33 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1941 to September 
1945.  He died in August 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
August 1995.

3.  The Court directed the Board to award the appellant 
periodic monthly benefits that were due and unpaid to the 
veteran prior to his death.


CONCLUSION OF LAW

The requirements for accrued benefits, consisting of a 
retroactive increase in the veteran's compensation evaluation 
from 30 percent to 50 percent, have been met.  U.S.C.A. 
§ 5121, 5103, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be awarded full monetary benefits that the veteran was 
entitled to at the time of his death, but that were not 
previously paid to him.   Specifically, the appellant asserts 
that she should be awarded compensation at the amount equal 
to the difference between the veteran's original combined 
disability evaluation and the disability evaluation assigned 
on the basis of clear and unmistakable error in a February 
1948 rating decision, as determined by an August 1995 
administrative decision.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decision and the statement of the case issued in 
connection with the appellant's appeal, as well as additional 
correspondence to the appellant, have notified her of the 
evidence considered, the pertinent laws and regulations, and 
the reason that her claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the appellant's 
claim.  The RO also informed the appellant of what the 
evidence must show in order to warrant entitlement to accrued 
benefits and provided a detailed explanation of why such 
benefits were not granted.  In addition, the statement of the 
case included the criteria for granting entitlement to 
accrued benefits, as well as other regulations pertaining to 
her claim.  Similarly, letters to the appellant, from the RO, 
notified the appellant as to what kind of information was 
needed from her, and what she could do to help her claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's medical records and the veteran's 
death certificate are of record.  The appellant and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

A September 1945 rating decision indicates that the veteran 
was service-connected for a comminuted fracture of the 
greater trochanter, of the left femur, secondary to a 
shrapnel wound, for a scar of the left shoulder with a 
metallic foreign body, and for malaria.  A 20 percent 
disability evaluation was assigned for his left femur, a 10 
percent disability evaluation was assigned for his left 
shoulder, and a noncompensable disability evaluation was 
assigned for his malaria, with a combined evaluation of 30 
percent.  A February 1948 rating decision recharacterized the 
veteran's left femur and left shoulder disorders and 
confirmed and continued the assigned disability evaluations.  
The veteran's left femur disability was recharacterized as a 
moderate muscle group XVII injury of the left hip region, 
residual of shrapnel wounds, and a moderate muscle group IV 
injury to the left scapular region, residual of shrapnel 
wounds.  The ratings were again confirmed and continued in 
November 1957.

An August 10, 1995 administrative decision by the RO found 
that there had been clear and unmistakable error in the 
veteran's February 1948 rating decision, and assigned a 40 
percent disability evaluation for the veteran's left 
femur/muscle group XVII disability, a 10 percent disability 
for the veteran's left shoulder/muscle group IV disability, 
and added a 10 percent disability evaluation for a tender 
scar, with a combined disability evaluation of 50 percent.  
An effective date of January 28, 1948 was assigned for the 
new disability evaluations.  An August 25, 1995 rating 
decision implemented the RO's administrative decision.  

The veteran's death certificate shows that he died on August 
[redacted] 1995.  The appellant's claim for accrued benefits was 
received by the RO in September 1995.

A September 1995 rating decision found that the appellant was 
entitled to accrued benefits, consisting of the difference in 
the retroactive increase in the veteran's compensation 
evaluation (from 30 percent to 50 percent), for the purpose 
of 38 U.S.C.A. § 5121, for one year prior to the veteran's 
death.  The appellant filed a notice of disagreement in 
November 1995, and a statement of the case was issued in 
March 1996.

In April 1997, the appellant filed a claim, asserting that 
the award of accrued benefits in September 1995 was 
inadequate, as it did not include the entire retroactive 
entitlement granted in the August 1995 administrative 
decision.  An October 1997 letter from the RO denied her 
claim, and the appellant filed a notice of disagreement.  A 
statement of the case was issued in November 1997, which 
affirmed the September 1995 rating decision.  The appellant 
perfected her appeal in December 1997.  

A September 1999 decision by the Board found that the 
appellant was entitled to unpaid compensation representing 
the difference between the initial 30 percent disability 
evaluation and the later, retroactive 50 percent disability 
evaluation for a two-year period prior to the veteran's 
death.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Court issued a decision, which reversed the Board's 
decision and remanded the appellant's claim.  Of particular 
relevance, the Court stated that the Board had incorrectly 
interpreted the relevant statute and, thus, incorrectly 
denied the appellant the full benefits to which she was 
entitled.  The Court interpreted 38 U.S.C.A. § 5121 as 
providing for payment of benefits to which an individual was 
entitled at death under existing ratings or decisions, called 
"benefits awarded but unpaid", and for payment of benefits 
based on evidence in the file at the date of the entitled 
veteran's death and due and unpaid for a period not to exceed 
two years, called "accrued benefits."  The Court determined 
that "when [periodic monetary benefits] have been awarded 
but not paid pre-death, an eligible survivor is to receive 
the entire amount of the award."  See [citation redacted].  
The Court concluded that the 
appellant was entitled to receive the full amount of 
benefits, under 38 U.S.C.A. § 5121, that were awarded to the 
veteran, but unpaid at his death. The Court also concluded 
that a remand was warranted in order to provide the Board an 
opportunity to readjudicate the appellant's claim in 
accordance with the Court's decision.  Accordingly, the Board 
will effectuate the Court's decision.  Therefore, the 
appellant is entitled to an award of the full amount of 
awarded, but unpaid periodic monetary benefits, representing 
the retroactive increase in compensation from 30 percent to 
50 percent, due to the veteran at the time of his death.  




ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, accrued benefits, representing the 
difference between the veteran's original combined disability 
evaluation and the disability evaluation assigned on the 
basis of clear and unmistakable error in the February 1948 
rating decision, as determined by an August 1995 
administrative decision, are granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

